Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered September 4, 1986, convicting him of attempted murder in the second degree and robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to controvert the predicate felony statement offered by the People before the sentencing court and, indeed, having waived his right to do so as a condition of the plea, the defendant cannot now complain of his adjudication as a predicate felon (see, People v Haynes, 102 AD2d 604; People v Hewitt, 97 AD2d 828). Moreover, inasmuch as the defendant’s claim of ineffective assistance of counsel is based on facts outside of the record, it cannot be reviewed by this court. Finally, we perceive no basis upon which to substitute our discretion for that of the sentencing court (see, People v Bibbs, 129 AD2d 803; People v Suitte, 90 AD2d 80). Thompson, J. P., Rubin, Sullivan and Rosenblatt, JJ., concur.